In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County (Molloy, J.), dated September 7, 1988, which denied the appellant’s motion to vacate a prior judgment of the same court entered upon her default. The appeal brings up for review an order of the same court, dated November 4, 1988, which denied the appellant’s motion for renewal (CPLR 5517 [b]).
Ordered that the appeal from the order dated September 7, 1988, is dismissed, as that order was superseded by the order dated November 4, 1988; and it is further,
Ordered that the order dated November 4, 1988, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We agree with the Supreme Court that the appellant has failed to establish that she has a viable uninsured motorist claim. The appellant’s affidavit, belatedly submitted, was inadequate to demonstrate that the claim has merit. Lawrence J. P., Kunzeman, Rubin and Rosenblatt, JJ., concur.